95 F.3d 1160
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America;  Lori Nicholls, Revenue Agent ofthe Internal Revenue Service, Plaintiffs-Appellees,v.Scott M. RIVES, Defendant-Appellant.
No. 96-35011.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 26, 1996.

Before:  BROWNING, SCHROEDER, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Scott M. Rives appeals pro se the district court's order enforcing a summons issued by the Internal Revenue Service.  Rives's contention that the summons is invalid because IRS Revenue Agent Nicholls is not authorized to issue summonses is foreclosed by  United States v. Derr, 968 F.2d 943, 945 (9th Cir.1992).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3